IN THE SUPREME COURT OF TEXAS








IN THE SUPREME COURT OF TEXAS
 
════════════
No. 06-0293
════════════
 
Robert F. Ford, Jr., 
Petitioner
 
v.
 
Exxon Mobil Chemical 
Company, a Division of ExxonMobil Corporation, 
Respondent
 
════════════════════════════════════════════════════
On Petition for Review from the
Court of Appeals for the Ninth District of 
Texas
════════════════════════════════════════════════════
 
 
PER CURIAM
 
Justice 
O’Neill did not 
participate in the decision.
 
 
This suit 
involves one pipeline, two litigants, three tracts, and four deeds. In the 
fourth and final deed, Robert Ford granted a pipeline easement across three 
tracts of land, but now claims he did so based on misrepresentations about the 
three previous deeds. The court of appeals unanimously 
held his fraud claim barred by limitations, but in a divided opinion ordered the 
easement cancelled and the pipeline removed anyway because no statute of 
limitations applied to an equitable action to quiet title. 187
S.W.3d 154, 159–60 (Tex. App.—Beaumont 2006). As we agree 
with the dissenting justice that limitations bars all Ford’s claims, we affirm 
in part and reverse in part.
In the summer 
of 1998, Mobil Chemical Company (predecessor of petitioner ExxonMobil Chemical Company) bought a 12-inch-wide easement 
for a propylene pipeline. The recorded deed included a map showing the pipeline 
crossing three tracts of land, but the text of the easement described the servient estate by referring to another deed that described 
only one tract. In an amended easement signed three months later granting 
temporary access for operations, the original easement was described as crossing 
all three tracts. Two days after the amendment, Ford bought all three tracts by 
special warranty deed expressly subject to Mobil’s easements. Four months later, 
Ford signed another amendment (in return for $20,000) relocating the pipeline’s 
route across all three of his tracts. Ford claims he signed this amendment only 
because Mobil falsely represented that the original easement covered all three 
tracts, when in fact it covered only one. 
Five years 
after signing the last amendment, Ford sued for real estate fraud. See 
Tex. Bus. & 
Com. Code § 27.01. The 
trial court granted summary judgment for Ford, awarding him $36,167 and ordering 
the pipeline removed. The court of appeals reversed the damage award (holding 
limitations barred Ford’s fraud claim) but affirmed the removal order (holding 
quiet title actions have no statute of limitations). Both sides petitioned for 
review.
As a 
preliminary matter, we disagree with ExxonMobil that 
the judgment here is interlocutory because it did not expressly dispose of 
Ford’s statutory claim for expert witness fees. See id. § 27.01(e) 
(providing fees for attorneys, expert witnesses, and copies of depositions). 
There is no presumption of finality for summary judgment orders, and the order 
here contains no unequivocal statement of finality. See Lehmann v. Har-Con Corp., 
39 S.W.3d 191, 205–06 (Tex. 2001). But “[a] judgment that actually 
disposes of all parties and all claims is final, regardless of its language.” 
In re Burlington Coat Factory Warehouse of 
McAllen, Inc., 167 S.W.3d 827, 830 (Tex. 2005). Ford moved 
for summary judgment on the entire case, and the trial court granted it as to 
all claims and all parties. While the summary judgment would have been 
interlocutory had the motions not addressed all Ford’s fee claims, McNally v. 
Guevara, 52 S.W.3d 195, 196 (Tex. 2001), the motion here did and the trial 
court’s monetary award can only be attributed to those fees.     
ExxonMobil argues that the undisputed summary judgment 
evidence established attorney’s fees of $36,167 and expert fees of $1,500,[1] and that the trial court’s award of 
precisely $36,167 means it adjudicated only the former. But the award was a lump 
sum that did not specify what it was for; that it may have been incorrect 
if it did not include both fees does not mean it was interlocutory. We 
have never held that an order disposing of all claims can be final only if it 
itemizes each and every element of damages pleaded. Similarly, a summary 
judgment order clearly disposing of a suit is final even if it does not break 
down that ruling as to each element of duty, breach, and causation. 
See, e.g., M.O. Dental Lab v. Rape, 139 S.W.3d 671, 674–75 
(Tex. 2004) 
(finding summary judgment order final that stated only that “[n]o dangerous 
condition existed” and defendant “committed no acts of negligence”). 
Accordingly, we hold this order granting a lump sum for all Ford’s claims is 
final.
On the 
merits, Ford argues the court of appeals erred in holding his fraud claim barred 
by limitations. The parties agree this claim had to be brought within four years 
of when the fraud should have been discovered by reasonable diligence. Tex. Civ. Prac. & Rem. Code § 
16.004(a)(4); Little v. Smith, 943 S.W.2d 414, 
420–21 (Tex. 1997); Sherman v. Sipper, 152 S.W.2d 319, 320–21 
(Tex. 1941). 
While not all public records establish an irrebuttable 
presumption of notice, the recorded instruments in a grantee’s chain of title 
generally do. HECI Exploration Co. v. Neel, 982
S.W.2d 881, 886–87 (Tex. 1998); Westland Oil 
Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 908 (Tex. 1982); Sherman, 152 S.W.2d at 321; Kuhlman 
v. Baker, 50 Tex. 630, 637 (Tex. 1879); see also 
Tex. Prop. Code 
§ 13.002. The 
instruments here necessarily do so, as Ford’s fraud claim stems entirely from a 
discrepancy among them concerning the servient estate, 
a discrepancy he admits learning by simply reading them. And Ford cannot avoid 
constructive notice by claiming a fiduciary relationship here, as he neither 
pleaded nor proved such a relationship in the trial court. See Via Net v. TIG Ins. Co., 211 S.W.3d 310, 313 (Tex. 2006) (per curiam). We affirm the court of appeals’ judgment barring 
Ford’s fraud claim.
But we agree 
with ExxonMobil that the court of appeals erred in 
holding Ford’s demand for removal of the pipeline was not barred too. The court 
stated two reasons limitations did not apply: (1) ExxonMobil’s motion did not assert limitations as to Ford’s 
quiet title claim, and (2) an action to quiet title is never time-barred. 187 S.W.3d at 159–60.
As to the 
first, ExxonMobil did not have to assert limitations 
separately as to quiet title because Ford’s pleadings, construed liberally, did 
not plead it as an independent cause of action. Quiet title is not mentioned 
among the facts or claims in Ford’s petition, appearing instead only in an 
introductory section and the prayer as part of a list of items (like a mandatory 
injunction and attorney’s fees) that are merely forms of relief.[2] Having asserted limitations against 
Ford’s fraud claim, ExxonMobil did not have to assert 
limitations against each item of legal or equitable relief that stemmed from 
it.
As to the 
second, limitations would have barred an action to quiet title here even if it 
had been pleaded as an independent cause of action. Granted, an equitable action 
to remove cloud on title is not subject to limitations if a deed is void or has 
expired by its own terms. Watson v. Rochmill, 
155 S.W.2d 783, 785 (Tex. 1941) (finding no bar 
to suit to cancel expired mineral lease); Texas Co. v. Davis, 254 S.W.
304, 309 (Tex. 
1923) (same). But the same rule does not apply when a deed is voidable rather than void. Pure Oil Co. v. Ross, 111
S.W.2d 1076, 1078 (Tex. 1938) (holding barred claim for deed 
reformation could not be asserted as suit to remove cloud). When a deed is 
merely voidable, equity will not intervene as the 
claimant has an adequate legal remedy. See id.; see also 
U.S. v. Wilson, 118
U.S. 86, 89 (1886) (holding equitable 
action to remove cloud cannot be brought by one with adequate legal remedy); 
Humble Oil & Ref. Co. v. Sun Oil Co., 191 F.2d 705, 712 (5th Cir. 
1951) (same).
Deeds 
obtained by fraud are voidable rather than void, and 
remain effective until set aside. Nobles v. Marcus, 533
S.W.2d 923, 926 (Tex. 1976). Texas law is well settled 
that once limitations has expired for setting aside a deed for fraud, that bar 
cannot be evaded by simply asserting the claim in equity. See Slaughter v. Qualls, 162 S.W.2d 671, 674 (Tex. 1942); Deaton v. Rush, 252 S.W. 1025, 1031 
(Tex. 
1923); Carminati v. Fenoglio, 267 S.W.2d 449, 453 (Tex. App.—Forth Worth 
1954, writ ref’d n.r.e.); 
La Fleaur v. Kinard, 161
S.W.2d 144, 147 (Tex. App.—Beaumont 1942, writ ref’d
w.o.m.). If the rule were otherwise, 
limitations would rarely apply in real estate cases, as virtually every case 
could be recast as an action to remove cloud on title. Because Ford’s legal 
claim for fraud was untimely, he cannot challenge ExxonMobil’s facially valid deed by simply pleading it in 
equity.
Accordingly, 
without hearing oral argument, we (1) reverse the portion of the court of 
appeals’ judgment granting Ford quiet title, requiring removal of the pipeline, 
and granting other related relief, (2) affirm the court of appeals’ holding that 
Ford’s fraud claim was barred by limitations, and (3) render judgment for ExxonMobil. See Tex. R. App. P. 59.1.
 
OPINION 
DELIVERED: August 31, 2007






[1] 
In his summary judgment motion, Ford sought $51,667 in attorney’s fees 
(one-third of the easement’s alleged value) and $1,500 in expert witness fees 
(based on an affidavit).  ExxonMobil did not 
respond to the expert-fee claim, but challenged the attorney’s fees by attaching 
an affidavit disputing the value of the easement.  In his response, Ford 
accepted ExxonMobil’s lower property valuation “to 
avoid a fact question,” lowering his attorney’s fee claim to $36,167.

[2] 
Paragraph 2 of Ford’s complaint identified the parties and the property at 
issue, and described the suit as one “to annul and cancel an easement on real 
property, for a mandatory injunction requiring removal of a pipeline located 
upon real property as set forth below and removing the cloud on title to the 
pipeline strip and quieting title to said pipeline strip in Plaintiff.”  
Ford’s prayer in his petition requested judgment for each of those items as well 
as attorney and expert witness fees.